ON REHEARING
HOLMES, Judge.
The Marshall County Board of Education, in its application for rehearing and brief in support thereof, contends that in that portion of our opinion remanding this cause to the -circuit court with directions that the circuit court remand the cause to the Tenure Commission to- determine if the “status” of Arthur Baugh had been changed, we are in conflict with the decision, in this matter, of the supreme court.
Able counsel bases his contention on his belief that the supreme court, in its decision, *427determined that a transfer in this instance did not change Arthur Baugh’s status. We do not agree.
The supreme court ruled in 291 Ala. 273, 280 So.2d 114 (1973) that “status” applies to continuing service status and basic salary and not to the same position in another school. The supreme court did not determine whether or not Arthur Baugh’s basic salary is or would be the same after transfer nor has this court. This is a determination for the Tenure Commission or the parties themselves.
Opinion extended and application for rehearing denied.
WRIGHT, P. J., and BRADLEY, J., concur.